Case 19-00819   Doc 76   Filed 10/14/20 Entered 10/14/20 16:27:25   Desc Main
                           Document     Page 1 of 7
Case 19-00819   Doc 76   Filed 10/14/20 Entered 10/14/20 16:27:25   Desc Main
                           Document     Page 2 of 7
Case 19-00819   Doc 76   Filed 10/14/20 Entered 10/14/20 16:27:25   Desc Main
                           Document     Page 3 of 7
Case 19-00819   Doc 76   Filed 10/14/20 Entered 10/14/20 16:27:25   Desc Main
                           Document     Page 4 of 7
Case 19-00819   Doc 76   Filed 10/14/20 Entered 10/14/20 16:27:25   Desc Main
                           Document     Page 5 of 7
Case 19-00819   Doc 76   Filed 10/14/20 Entered 10/14/20 16:27:25   Desc Main
                           Document     Page 6 of 7
Case 19-00819   Doc 76   Filed 10/14/20 Entered 10/14/20 16:27:25   Desc Main
                           Document     Page 7 of 7
